—In a family offense proceeding pursuant to Family Court Act article 8, the father appeals from an order of the Family Court, Kings County (Lim, J.), dated December 7, 2001, which, sua sponte, vacated an ex parte temporary order of protection on behalf of the parties’ child against the mother, dated November 30, 2001, which was, in effect, a temporary order of custody to the father, dismissed his family offense petition, without a hearing, and directed that the parties’ child be returned to the mother.
*421Ordered that the order is affirmed, without costs or disbursements.
The Family Court “properly exercised its inherent power to vacate in the interest of justice its prior order which was based on mistaken information” (Block v Block, 153 AD2d 601, 603 [1989]). The father failed to show “good cause” for a temporary order of protection against the mother on behalf of the child (see Family Ct Act § 828 [1] [a]).
Moreover, summary dismissal of the family offense petition was proper as it was devoid of specificity (see Family Ct Act § 821; Matter of Jones v Roper, 187 AD2d 593 [1992]; cf. Matter of Eileen W. v Mario A., 169 Misc 2d 484 [1996]). The father’s contentions on appeal amount to an improper collateral attack on the prior final order of custody in the mother’s favor, which he did not appeal. Florio, J.P., H. Miller, Adams and Mastro, JJ., concur.